     Case 1:20-cr-00043-DAD-BAM Document 21 Filed 05/18/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, CA #122664
     Federal Defender
 2   CHARLES J. LEE, CA #221057
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorneys for Defendant
 6   OSCAR JAVIER HIDALGO-CARRILLO
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 1:20-cr-00043-DAD-BAM
12                     Plaintiff,
                                                    WAIVER OF DEFENDANT’S PERSONAL
13    vs.                                           PRESENCE; ORDER
14    OSCAR JAVIER HIDALGO-
      CARRILLO,
15
                      Defendant.
16
17          Pursuant to Fed. R. Crim P. 43(b)(3), Defendant, Oscar Javier Hidalgo-Carrillo, having
18   been advised of his right to be present at all stages of the proceedings, hereby requests that this
19   Court proceed in his absence on every occasion that the Court may permit, pursuant to this
20   waiver. Defendant agrees that his interests shall be represented at all times by the presence of his
21   attorney, the Office of the Federal Defender for the Eastern District of California, the same as if
22   Defendant were personally present, and requests that this court allow his attorney-in-fact to
23   represent his interests at all times. Defendant further agrees that notice to Defendant's attorney
24   that Defendant's presence is required will be deemed notice to the Defendant of the requirement
25   of his appearance at said time and place.
26          Mr. Hidalgo-Carrillo in currently residing with family in Visalia under Pretrial
27   Supervision and is in full compliance with all his conditions. Given the current COVID-19
28   pandemic and that Mr. Hidalgo-Carrillo falls into a high-risk category, he seeks to minimize
     Case 1:20-cr-00043-DAD-BAM Document 21 Filed 05/18/20 Page 2 of 2


 1   court appearances to the extent possible. Defense counsel is in constant contact with Mr.
 2   Hidalgo-Carrillo and has had no difficulties in communication with him.
 3
 4
 5   Dated: April 15, 2020                       /s/ Original signature on File
                                                 OSCAR JAVIER HIDALGO-CARRILLO
 6                                               Defendant
 7
 8
 9   Dated: April 14, 2020                        /s/ Charles J. Lee
                                                 CHARLES J. LEE
10                                               Assistant Federal Defender
                                                 Attorney for
11                                               OSCAR HIDALGO-CARRILLO
12
13
14                                             ORDER
15          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that Defendant’s
16   appearance may be waived at any and all non-substantive pretrial proceedings until further order.

17
     IT IS SO ORDERED.
18
19
        Dated:     May 18, 2020
                                                      UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27

28

      Hidalgo-Carrillo: Rule 43 Waiver              -2-
